Order issued November 19, 2012.




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-11-00311-CR
                             NO. 01-11-00312-CR


                          ———————————
                      RANFERY PALACIOS, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 208th District Court
                           Harris County, Texas
                 Trial Court Case Nos. 1177546 and 1191389


                                   ORDER

      On November 16, 2012, the Court received the supplemental record

containing the pre-sentence investigation report pertaining to appellant Ranfery
Palacios. Appellant’s counsel is ordered to supplement his Anders brief with

argument and authority addressing whether any arguable issue for appeal exists

based on the PSI report. This supplement is due by December 10, 2012. We

provide a copy of this order and the supplemental record to Palacios for his

information and review. Palacios must file any supplement to his pro se brief by

December 31, 2012.

      IT IS SO ORDERED.




                                    /s/

                                    Jane Bland
                                    Justice
                                    Acting individually




                                          2